IN THE
                               TENTH COURT OF APPEALS

                                   No. 10-18-00074-CR

JOE RAYMOND SHAW,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                               From the 19th District Court
                                McLennan County, Texas
                               Trial Court No. 2016-1436-C1


                               MEMORANDUM OPINION

       Joe Raymond Shaw appeals from the judgment of conviction and sentence

rendered against him on or about January 29, 2018. Shaw, however, has waived the right

of appeal, and the trial court’s certification of his right of appeal, which Shaw and his

counsel signed, indicates that Shaw has waived his right of appeal. Accordingly, this

appeal must be dismissed. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003);

see TEX. R. APP. P. 25.2(d).
       Notwithstanding that we are dismissing this appeal, Shaw may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Shaw desires to have the opinion and

judgment of this Court reviewed by filing a petition for discretionary review, that petition

must be filed with the Court of Criminal Appeals within 30 days after either the day this

Court’s judgment is rendered or the day the last timely motion for rehearing is overruled

by this Court. See TEX. R. APP. P. 68.2(a).

       For the reasons stated, this appeal is dismissed.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 21, 2018
Do not publish
[CRPM]




Shaw v. State                                                                         Page 2